575 F.3d 715 (2009)
Larbi SEMIANI, Appellant
v.
UNITED STATES of America, Appellee.
No. 09-5130.
United States Court of Appeals, District of Columbia Circuit.
August 3, 2009.
Larbi Semiani, pro se.
Before SENTELLE, Chief Judge, and TATEL and BROWN, Circuit Judges.

JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court's order, filed February 26, 2009, be affirmed. The district court properly dismissed appellant's complaint for lack of subject matter jurisdiction because "a consular official's decision to issue or withhold a visa is not subject to judicial review," unless Congress indicates otherwise. See Saavedra Bruno v. Albright, 197 F.3d 1153, 1159 (D.C.Cir.1999). Congress has not provided for judicial review of decisions to deny a "U visa" pursuant to 8 U.S.C. § 1101(a)(15)(U).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.